BbowN, J.
This is an. action brought by the plaintiff to recover of the defendant a balance due plaintiff in hands of defendant as trustee for the plaintiff.
It appears that the plaintiff had conveyed a tract of land to the defendant in trust to sell it and pay certain debts and execute certain trusts and to account to the plaintiff for any balance remaining.
The claim for damages, alleged in the complaint,, has been eliminated, and the only controversy now relates to the balance due the plaintiff under the agreement with the defendant, and set out in the record.
The cause was referred to a refereé, whose report was reviewed by Judge Bragaw, evidently with painstaking care, who made his own findings of fact and conclusions of law.
With one exception, the assignments of érror relate to ceftain small sums which defendant claimed credit for in the settlement, and which the judge refused to allow.
There is ample evidence to support his Honor’s findings of fact, and such being the case, this Court has no power to reverse or ' review them. The conclusions of law necessarily follow from the findings of fact.
The tenth assignment of error is because the judge ordered that the defendant pay one-half of the costs of the action. In this there is error.
Under Revisal, sec. 1217, a trustee of an express trust, or an executor, or an administrator, is not liable personally for costs,' unless the court shall direct that such trustee, executor, of administrator shall be personally taxed therewith, as a penalty for mismanagement or bad faith.
His Honor did not adjudge that the trustee had mismanaged the fund or trust imposed upon him by the agreement, but his Honor did find in ninth and tenth findings of fact, set forth in his judgment, that the trustees had not been negligent in the collection of the balance of the purchase money from Hugh T. Brown for the land in controversy, and that he had executed his trust in good faith.
*632In the case of Smith v. Smith, 108 N. C., 369, the Court held that it was error to tax trustees of an express trust who were parties to an action with cost, unless the court had adjudged that they were guilty of mismanagement or bad faith in such action.
In Sugg v. Bernard, 122 N. C., 155, it is decided that where no mismanagement or bad faith on the part of a trustee is shown in an action to which he is a party, he is not individually liable for costs.
The costs of the Superior, as well as this Court, will be taxed against the plaintiff.
Modified and affirmed.